Exhibit 99.2 Standards-based enterprise mechanisms (SOA, XML, HL7, Web services, etc.) that allow “backend” applications easy access to devices Moving Up The Value Chain October 2010 | Page * | © Lantronix 2010 - Confidential What is AccessMyDevice.com? •Enterprise-grade, industrial strength remote access service. •“In the cloud” software-based solution What does it do? •Allows users to easily and securely view, manage, control, and service virtually any PC, server, machine, or electronic device from a web browser. Benefits • Reduced service costs • Remote manageability from anywhere with Internet access • Easier to manage and configure than VPN • No reconfiguration of network • No opening up of ports/Safer than port forwarding • Easy to use Who is it for? •Users:Business and technology professionals. •Industries:Designed to work across all industries, all company sizes, in any location around the world. Business Model •Low-cost, on-demand monthly subscription service October 2010 | Page * | © Lantronix 2010 - Confidential AccessMyDevice - Value Proposition Competitors Microprocessing Lantronix The Lantronix Solutions Architecture ExternalProducts since 2009 Texas Instruments Renesas Others on a prioritized basis Competitor 1 Competitor 2 Other existing / future comp October 2010 | Page * | © Lantronix 2010 - Confidential Embedded Products since 2009 All Future Products Ex: AccessMyDevice & Microprocessor October 2010 | Page * | © Lantronix 2010 - Confidential AccessMyDevice Gateway Microprocessor with VIPAccess AccessMyDevice - Applications •Robotic Welding Machines •Industrial Packaging •Power Industry - Renewable Energy Metering •Utility Metering •Gas Station Metering/Credit Card Processing •Inventory tracking & environmental monitoring •Industrial Software for Machine Tools •Automotive - Design Factory PC Access •Transportation/Security- Remote Access to X-RAY systems •Medical - Remote access to sterilization equipment October 2010 | Page * | © Lantronix 2010 - Confidential Additional Information Lantronix, Inc. (the “Company”) has filed a preliminary proxy statement and will file a definitive proxy statement and other relevant documents concerning the Company’s annual meeting with the Securities and Exchange Commission.Our stockholders are urged to read the definitive proxy statements when they become available, because they will contain important information.Company stockholders may obtain, free of charge, copies of the definitive proxy statements (when they are available) and other documents filed by the Company with the Securities and Exchange Commission at the Securities and Exchange Commission’s website, www.sec.gov.In addition, documents filed with the Securities and Exchange Commission by the Company will be made available by the Company free of charge. Lantronix, Inc. and its directors and executive officers and certain other of its employees may be soliciting proxies from stockholders of the Company against the alternative proxy proposed by TL Investment GmbH.
